Title: From Benjamin Franklin to Jane Mecom, 11 November 1758
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
London Nov. 11. 1758
I wrote you a long Letter of Sept. 16. and again I wrote to you Oct. 2. since which I have receiv’d your Favour of Augt. 15. You mention its being sent by the Son of our good Friend Dr. Perkins. I have not seen him yet, but shall endeavour to find him out. I hope my Health is now pretty well established by the frequent Journies I have made this Summer, and that I shall be able to go pretty well thro’ another Winter. In our last Journey stopping at a Place call’d Attleborough, I think it was in Suffolk, we found in the Church Yard the following Inscription on a large handsome Stone
“In Memory of Thomas Foulger, late of Illington Hall, who died Dec. 23d. 1754. aged 51 Years.”
As I have never in my Life met with or heard of any Foulgers but those of our Family, I made Billy copy it, intending to enquire after them when we return’d, but we came another Way. Pray ask Cousin Abisha Foulger if he or any in Nantucket can tell what Part of England our Grandfather Peter Foulger came from. I think I have heard our Mother say he came out of Suffolk, but am not certain. In Dr. Mather’s Magnalia, I find that in Bishop Laud’s Time a great many eminent Ministers with Numbers of their Friends and Hearers went out of Suffolk, Norfolk, and Lincolnshire, to New England, flying from the Persecution then on foot against the Puritans. It is possible he might be among them. The Dr. mentions him in Page 54 of Book VI. in the Terms of “an able and godly Englishman, well learn’d in the Scriptures,” who about the Year 1647 was employ’d as an Assistant to Mr. Mayhew, the same that converted the Indians of Marthas Vineyard.
I never expected much from the Germantown Affair, so am not disappointed. I took Lots and built there in Complaisance to my Brothers, but the Expence was not great. I wish the Glasshouse you mention may have all the Success the Undertakers can desire.
Mr. Strahan has sent a very large Cargo to Benny, which I hope will turn out to his Advantage. I have also order’d him a Cargo of Stationery which will go per the next Ship. I am glad to hear he is industrious and frugal, and that you like his Wife: I make no doubt, that with those Qualities, and the Advantage of so discreet a Partner, he will do well in the World, which will give me great Pleasure.
Billy presents his Duty to you and Brother, and joins with me in Love to you all. He last Week put on the Gown as a Lawyer; being call’d to the Bar in Westminster Hall. He was enter’d of the Middle Temple some Years before we came over. I am, my dear Sister, Your affectionate Brother
B Franklin
